Citation Nr: 0205815	
Decision Date: 06/04/02    Archive Date: 06/13/02

DOCKET NO.  95-20 636A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for a duodenal ulcer, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
October 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) following a May 1994 decision of the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that, among other things, denied the veteran's 
claim for a rating in excess of 10 percent for service 
connected duodenal ulcer.  (Parenthetically, the Board notes 
that, while the RO mis-reported the veteran's service 
connected duodenal ulcer as having a noncompensable rating in 
the May 1994 decision and notice to the veteran, this mistake 
was corrected in all subsequent actions by the RO including 
in the statement of the case and supplemental statements of 
the case.)  In April 1998, the Board, among other things, 
remanded the claim for further evidentiary development.


FINDING OF FACT

The veteran's service-connected duodenal ulcer is manifested 
by subjective complaints of chronic pain unrelieved by 
medication with periodic flare-ups; however, the medical 
evidence does not show that the veteran's duodenal ulcer 
causes continuous moderate manifestations, recurring episodes 
of severe symptoms at least two or three times a year 
averaging 10 days in duration, anemia, weight loss, 
hematemesis, or melena.


CONCLUSION OF LAW

The criteria for an increased rating in excess of 10 percent 
for a duodenal ulcer are not met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321(b)(1), 4.114, Diagnostic Code 7305 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board recognizes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  The new 
law applies to all claims filed on or after the date of the 
law's enactment, as well as to claims filed before the date 
of the law's enactment, and not yet finally adjudicated as of 
that date.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); VAOPGCPREC 11-2000 (Nov. 27, 2000).  The new law 
contains revised notice provisions, and additional 
requirements pertaining to VA's duty to assist.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  Pertinent 
regulations (which implement the VCAA but, with the exception 
of the provision governing claims to reopen on the basis of 
new and material evidence, do not create any additional 
rights) were promulgated.  Except as otherwise provided, 
these regulations also are effective November 9, 2000.  See 
66 Fed. Reg. 45620-45632 (Aug. 29, 2001) (to be promulgated 
at 38 C.F.R. §§ 3.102, 3.156, and 3.159).

The Board finds that, while the record does not reflect that 
the RO explicitly considered the VCAA and its implementing 
regulations in adjudicating the claim, the new law does not 
preclude the Board from proceeding to an adjudication of the 
veteran's claim because the requirements of the new law have 
been satisfied.

By the RO decision, the statement of the case, the 
supplemental statement of the case, correspondence with the 
veteran, and the Board's Remand, the veteran has been 
notified of the laws and regulations governing his claim, 
including the VCAA, and the reasons for the determinations 
made regarding his claim.  Hence, he has been informed of the 
information and evidence necessary to substantiate his claim, 
and has been afforded ample opportunity to submit such 
information and evidence.  

Moreover, the RO has made reasonable and appropriate efforts 
to assist the veteran in obtaining the evidence necessary to 
substantiate his claim.  Additionally, it appears that all 
existing and pertinent evidence identified by the veteran as 
relative to the claim has been obtained and associated with 
the claims' file.  In addition, the veteran has undergone a 
contemporaneous VA examination.  Furthermore, there is no 
indication that there is additional outstanding evidence that 
is necessary for a fair adjudication of the issue on appeal.

Under these circumstances, the Board finds that adjudication 
of the claim at this juncture, without first remanding the 
claim for the RO to explicitly consider the new law and 
regulations, poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92 (1992).

Reasons for Appeal

As to the reasons for appeal, the veteran and his 
representative contend that the veteran experiences increased 
adverse symptomatology due to his duodenal ulcer that in turn 
warrants a higher evaluation.  Specifically, they reported 
that the veteran's service connected disability causes 
chronic pain with periodic flare-ups that interfered with 
sleeping and eating.  It is also requested that the veteran 
be afforded the benefit of the doubt.

Statement of Facts

Contemporaneous VA treatment records, dated from January 1994 
to December 2000, were obtained by the RO.  These records 
show the veteran's periodic complaints and/or treatment for 
flare-ups of pain caused by a duodenal ulcer/peptic ulcer.  
See VA treatment records dated in October 1994, September 
1996, November 1996, January 1998, June 1999, February 2000, 
August 2000, October 2000, and December 2000.  The treatment 
records also report that the veteran's duodenal ulcer was 
treated with a number of prescription and over the counter 
medications as well as a special diet.  Id.  As to the 
veteran's weight, treatment records characterized the veteran 
as obese.  Id. 

As to the severity of the veteran's adverse symptomology, it 
was noted as follows: the veteran complained of increased 
pain with job stress (see VA treatment record dated in 
October 1994); the veteran reported that his stomach does 
well as long as he takes his medication and does not drink to 
much beer (see VA treatment record dated in September 1996); 
while the veteran complained of a recent increase in pain, it 
was not associated with vomiting or gastrointestinal bleeding 
(see VA treatment record dated in January 1998); at a 
periodic health review, the veteran reported that he was 
feeling well (see VA treatment record dated in June 1999); 
and, while the veteran complained of a recent increase in 
pain, he denied abdominal discomfort, dysurias, sweating, or 
dizziness (see VA treatment records dated in August and 
December 2000).

The veteran appeared for a VA examination in February 1999.  
At that time, the examiner noted that he had reviewed the 
record on appeal.  Thereafter, he noted that the veteran 
complained he had had stomach problems since 1973 and 
reported that he was first diagnosed with a duodenal ulcer in 
1976.  Next, the veteran reported that he had neither had 
surgery or been hospitalized secondary to his duodenal ulcer.  
Thereafter, he denied experiencing vomiting, hematemesis, 
melena, diarrhea, circulatory disturbance after meals, or 
hypoglycemic reactions, but did report occasional nausea, 
constipation, and mild dysphagia.  The veteran also reported 
that his weight was stable.  The veteran could not give the 
examiner an idea as to the frequency of his episodes of his 
abdominal pain.  Thereafter, the veteran reported that he 
took one medication at bedtime for his duodenal ulcer that 
"does a good job in controlling his pain" and he was able to 
sleep.  As to lost time from work, the veteran reported that, 
in the past, he had missed two months or work due to his 
stomach problems but currently he did not lose as much time.  
Next, the veteran reported that his stopping drinking had 
helped his stomach greatly.  Lastly, the veteran reported 
eggs and greasy foods caused him to have epigastric pain. 

On examination, the veteran was 5 feet 6 inches tall, weighed 
164 pounds  (Parenthetically, the Board notes that the 
veteran, at his March 1977 VA examination, weighed 133 and a 
1/2 pounds), blood pressure was 140/95, pulse was 81, 
respirations were 20, and temperature was 97.8.  The veteran 
was alert and in no apparent distress.  He was in good 
physical shape.  Examination of his abdomen was normal with 
no pain or tenderness.  There were no masses or 
hepatosplenomegaly.  There was no evidence of surgical 
scarring.  His muscle tone was excellent.  There was no 
evidence of anemia.  The diagnosis was history of duodenal 
ulcer and gastroesophageal reflux disease with improved 
control, currently on medication, with complaints of 
occasional pain.  Thereafter, the examiner opined that 
"[t]here is no evidence on physical examination of weight 
loss, anemia, etc."  Subsequent April 1999 laboratory studies 
revealed the veteran's hematocrit to be slightly low at 39.9 
percent.  An April 1999 endoscopy revealed nonerosive 
gastritis.

The veteran testified at a personal hearing at the RO in July 
2001.  At that time, he reported that, despite taking ulcer 
medications, he had chronic pain that scored an 8 or 9 on a 
scale of 1 to 10.  Thereafter, he reported that sometimes his 
pain was so severe that it interfered with eating and 
sleeping.  Next, the veteran reported that he treated his 
duodenal ulcer was a special diet, medication he received 
from VA which he took twice a day, and over the counter 
medications that he took "constantly."  Thereafter, while the 
veteran reported that he did not have a problem with 
maintaining his weight or vomiting, he periodically had a 
problem with fluid build up in his throat/mouth that required 
that he spit frequently.  Lastly, he testified that he could 
not let himself become hungry or forget to take his 
medication or he would wind up in trouble.

Analysis

Initially, the Board observes that disability evaluations are 
determined by the application of a schedule of ratings which 
is based, as far as can practically be determined, on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (2001).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2001).  
Additionally, although regulations require that a disability 
be viewed in relation to its recorded history, 38 C.F.R. 
§§ 4.1, 4.2, when assigning a disability rating, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Historically, the veteran's service connected duodenal ulcer 
was rated as 10 percent disabling under 38 C.F.R. §§ 4.114, 
Diagnostic Code 7305 (duodenal ulcer).  See RO decisions 
dated in June 1976, July 1977, and March 1987.  Therefore, 
under the regulations that have been in effect since before 
the veteran filed his claim for a increased rating, a 10 
percent rating is warranted when a duodenal ulcer is mildly 
disabling-recurring episodes once or twice yearly.  38 C.F.R. 
§§ 4.114, Diagnostic Code 7305.  An increased, 20 percent 
rating, is warranted when a duodenal ulcer is moderately 
disabling- recurring episodes of severe symptoms two or three 
times a year averaging 10 days in duration; or with 
continuous moderate manifestations.  Id.  A 40 percent rating 
is warranted when symptoms are moderately severe - less than 
severe but with impairment of health manifested by anemia and 
weight loss; or recurrent incapacitating episodes averaging 
10 days or more in duration at least 4 or more times a year.  
Id.  A 60 percent rating is warranted when the condition is 
severe - pain only partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent hematemesis or melena, 
with manifestations of anemia and weight loss productive of 
definite impairment of health.  Id.

First, the Board notes that the record on appeal includes the 
veteran's complaints of chronic pain with periodic flare-ups 
that interfere with eating and sleeping.  The veteran also 
claims that his symptoms occur daily and, while lessened by 
medication, are never totally relieved by medication.  
Moreover, the record on appeal shows that the veteran's 
periodic complaints and/or treatment at VA for increased 
abdominal pain due to his duodenal ulcer as well as his 
duodenal ulcer being treated with prescription and over the 
counter medications.  However, the objective medical evidence 
contained in the record on appeal fails to show continuous 
moderate manifestations, recurring episodes of severe 
symptoms occurring at least two or three times a year 
averaging 10 days in duration, anemia, weight loss, 
hematemesis, or melena.  

The veteran's claims that, despite taking ulcer medications, 
he has chronic pain that scored an 8 or 9 on a scale of 1 to 
10.  Moreover, the Board recognizes that a lay witness can 
testify as to the visible symptoms or manifestations of a 
disease or disability.  Caldwell v. Derwinski, 
1 Vet. App. 466 (1991).  However, his belief as to the 
current severity of his duodenal ulcer is not probative 
evidence because only someone qualified by knowledge, 
training, expertise, skill, or education, which the veteran 
is not shown to possess, may provide evidence regarding 
medical knowledge.  See Bostain v. West, 11 Vet. App. 124 
(1998); Espiritu v. Derwinski, 2 Vet. App. 492, (1992); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  In addition, 
despite the above claim of experiencing chronic pain, the 
record on appeal includes a February 1999 VA examination at 
which no adverse symptomology was objectively confirmed.  
Moreover, VA treatment records include a statement by the 
veteran that his stomach does well as long as he takes his 
medication and does not drink beer.  Similarly, at the 
February 1999 VA examination the veteran reported that he 
took one medication at bedtime that "does a good job in 
controlling his pain."  In addition, in both VA treatment 
records and/or at his VA examination, the veteran reported 
that his adverse symptomology did not include vomiting, 
hematemesis, melena, diarrhea, circulatory disturbance after 
meals, and/or hypoglycemic reactions.  Furthermore, neither 
the veteran nor a medical professional has ever opined that 
the veteran's periodic flare-ups have ever caused the veteran 
to be incapacitated for ten days at a time.

Therefore, the Board gives more evidentiary weight to the 
objective evidence of record, including the veteran's own 
statements made for the purpose of obtaining medical 
treatment as opposed to increased monetary compensation, 
which is devoid of proof that the veteran's duodenal ulcer 
causes continuous moderate manifestations, recurring episodes 
of severe symptoms at least two or three times a year 
averaging 10 days in duration, anemia, weight loss, 
hematemesis, or melena.  

Therefore, the Board finds that the veteran's symptoms are 
not of the degree contemplated by the criteria for a 20 
percent evaluation under Diagnostic Code 7305.  38 C.F.R. 
§ 4.114.  As explained above, the criteria for granting an 
increased rating under Diagnostic Code 7305 requires a degree 
of adverse symptomology not manifested by the veteran's 
duodenal ulcer.  Indeed, considering the symptoms complained 
of by the veteran, the debility he experiences is best 
approximated by the criteria for a 10 percent rating under 
Diagnostic Code 7305-recurring episodes once or twice 
yearly.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim for an 
increased rating.  38 U.S.C.A. § 5107 (Supp. 2001) and 38 
C.F.R. §§ 3.102, 4.3 (2001).  

Based on the argument made at the veteran's personal hearing, 
written statements to the RO, and statements to the VA 
examiner (i.e., he had, in the past, lost significant time 
from work secondary to his duodenal ulcer pain) the Board has 
given consideration to the potential application of 38 C.F.R. 
§ 3.321(b)(1) (2001).  Although the veteran has described his 
pain as being so bad that he had lost time from work, the 
evidence does not show an exceptional or unusual disability 
picture as would render impractical the application of the 
regular schedular rating standards.  See 38 C.F.R. § 3.321 
(2001).  The current evidence of record does not demonstrate 
that his duodenal ulcer has resulted in frequent periods of 
hospitalization or in marked interference with employment.  
§ 3.321.  It is undisputed that his service-connected 
disability has an adverse effect on employment, but it bears 
emphasis that the schedular rating criteria are designed to 
take such factors into account.  The schedule is intended to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2001).  Therefore, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes the criteria for 
submission for extra-schedular consideration pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).

ORDER

An increased rating in excess of 10 percent for a duodenal 
ulcer is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

